DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 1 June 2022 for the application filed 12 December 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21 and 22 objected to because of the following informalities: “as in claim 1 wherein the aircraft includes” and “as in claim 21 wherein” should be corrected to “as in claim 1, wherein the aircraft includes:” and “as in claim 21, wherein” respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 2019/0329886) in view of Rashev (5,000,398)
- Regarding Claim 1. Pinto discloses an aerial vehicle (20, fig. 1-2) that provides vertical takeoff and landing (VTOL) capabilities (“capture-and-release aircraft used to capture and release fixed-wing aircraft for take-off and landing of the fixed-wing aircraft…enabling take-off and landing using a reduced ground area” [0032]) to an aircraft (100, fig. 4), the aerial vehicle (20) comprising: 
a frame (24); 
an aircraft interface (60) coupled with the frame (24, fig. 2 illustrates the coupling), the aircraft interface (60) being constructed and arranged to physically interface with the aircraft (100, fig. 8-9 illustrate the interface) which is external to the aerial vehicle (20, illustrated by fig. 9); 
a set of rotor assemblies (52) coupled with the frame (24, fig. 1-2 illustrate the coupling); and 
a controller (58) supported by the frame (24), the controller (58) being constructed and arranged to operate the set of rotor assemblies (52) to provide the VTOL capabilities (“enabling take-off and landing using a reduced ground area” [0032]) while the aircraft interface (60) physically interfaces with the aircraft (100, illustrated by fig. 8-9). Pinto does not disclose a set of wing surfaces that provides lift when the set of rotors provides thrust in a horizontal direction.
However, Rashev discloses a similar aerial vehicle (fig. 1-9, “flying multi-purpose aircraft carrier (FMPAC)” [abstract]) comprising a set of wing surfaces (5a/b) that provides lift when the set of rotors (8a/b) provides thrust in a horizontal direction (inherently, the wing surfaces of Rashev meet the intended use of providing lift while the rotors move the aerial vehicle in the horizontal direction as the wing surfaces have airfoil shapes).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aerial vehicle of Pinto to incorporate the set of fixed wings to provide lift during horizontal flight as disclosed by Rashev to allow for the engine size of Pinto to be optimized for VTOL operations and to save fuel and cost by requiring less power during horizontal flight operations, due to the lift provided by the wing surfaces supplanting the lift requirements of the engines.
- Regarding Claim 2. Pinto as modified discloses the aerial vehicle as in claim 1 wherein the aircraft interface (60) includes: 
a hold/release assembly (68, fig. 7a-b illustrate the hold/release assembly) which is mounted to the frame (24, fig. 2 illustrates the coupling/mounting), the hold/release assembly (68) being responsive to a set of hold/release signals from the controller (58, “controls the capture and release of the fixed-wing aircraft itself” [0039]) to selectively hold the aircraft (100) to the frame (24, fig. 7b) and release the aircraft (100) from the frame (24, fig. 7a) while the aerial vehicle (20) is in flight (“capture-and-release aircraft used to capture and release fixed-wing aircraft for take-off and landing of the fixed-wing aircraft…enabling take-off and landing using a reduced ground area” [0032]).
- Regarding Claim 5. Pinto as modified discloses the aerial vehicle as in claim 2 wherein the hold/release assembly (68) includes: 
a set of latching mechanisms (83) coupled with the frame (24, the hold/release assembly is coupled to the frame allowing for the latching mechanism to also be coupled to the frame), the set of latching mechanisms (83) being constructed and arranged to control fastening of the aircraft (100) to the frame (24) in response to the set of hold/release signals from the controller (58, “controls the capture and release of the fixed-wing aircraft itself” [0039])
- Regarding Claim 6. Pinto discloses the aerial vehicle as in claim 1, further comprising: 
a sensing assembly (84/58) which is supported by the frame (24, the sensing assembly is part of the aircraft interface, and therefore supported by the frame), the sensing assembly (84/58) being constructed and arranged to provide a set of position signals to the controller (58, “transmit images to the guidance system of the central controller” [0045]) to identify a position of the aircraft (100) relative to the aerial vehicle (20) while the aircraft (100) and the aerial vehicle (20) are in flight (see [0045]).
- Regarding Claim 7. Pinto as modified discloses the aerial vehicle as in claim 6 wherein the sensing assembly (84/58) includes: 
a farfield sensing subsystem (“GPS” [0051]) constructed and arranged to provide a set of farfield sensing signals to the controller (58, “GPS co-ordinates, trajectory as well as visual tracking of the fixed-wing aircraft” [0051]), the set of farfield sensing signals including location data that enables the controller (58) to establish formation flight between the aircraft (100) and the aerial vehicle (20) in response to the set of farfield sensing signals (“GPS co-ordinates, trajectory as well as visual tracking of the fixed-wing aircraft” [0051]).
- Regarding Claim 8. Pinto as modified discloses the aerial vehicle as in claim 7 wherein the sensing assembly (84/58) further includes: 
a nearfield sensing subsystem (“imaging element” [0045] “range finder” [0046]) constructed and arranged to provide a set of nearfield sensing signals to the controller (58, “transmit images it captures to the guidance system of the central controller, which processes the captured images to identify the position of an anchor to be engaged” [0045]), the set of nearfield sensing signals including relative position and velocity data that enables the controller (58) to establish soft capture proximity (“slightly covers the anchor” [0053]) between the aircraft (100) and the aerial vehicle (20) in response to the set of nearfield sensing signals (“transmit images it captures to the guidance system of the central controller, which processes the captured images to identify the position of an anchor to be engaged” [0045]).
- Regarding Claim 9. Pinto as modified discloses the aerial vehicle as in claim 8 wherein the nearfield sensing subsystem (“imaging element” [0045] “range finder” [0046]) includes: 
a light detection and ranging (LIDAR) subsystem (“decrease in light received by the sensor unit” [0053]) constructed and arranged to provide a set of LIDAR subsystem signals to the controller (58, “transmit images it captures to the guidance system of the central controller, which processes the captured images to identify the position of an anchor to be engaged” [0045]) to identify current position and velocity of the aircraft (100) relative to the aerial vehicle (20) while the aircraft (100) and the aerial vehicle (20) are in flight (see [0051]-[0053]).
- Regarding Claim 10. Pinto as modified discloses the aerial vehicle as in claim 8 wherein the nearfield sensing subsystem (“imaging element” [0045] “range finder” [0046]) includes: 
a radio detection and ranging (RADAR) subsystem (“short range radio signal antenna” [0053]) constructed and arranged to provide a set of RADAR subsystem signals to the controller (58, “to enable securing of the anchor by using a proximity sensor” [0053]) to identify current position and velocity of the aircraft (100) relative to the aerial vehicle (20) while the aircraft (100) and the aerial vehicle (20) are in flight (see [0051]-[0053]).
- Regarding Claim 11. Pinto as modified discloses the aerial vehicle as in claim 8 wherein the nearfield sensing subsystem (“imaging element” [0045] “range finder” [0046]) includes: 
a set of optical sensors (“image sensor…CCD sensor or a CMOS sensor” [0045]) constructed and arranged to provide a set of image signals to the controller (58, “configured to transmit images…to the guidance system of the central controller” [0045]) to identify current position and velocity of the aircraft (100) relative to the aerial vehicle (20) while the aircraft (100) and the aerial vehicle (20) are in flight (see [0045]).
- Regarding Claim 12. Pinto as modified discloses the aerial vehicle as in claim 1 wherein the frame (24) is constructed and arranged to carry, as the aircraft (100), a fixed-wing unmanned aerial vehicle (UAV) having a wing-span of at least 20 feet and an initial weight of at least 400 pounds during a vertical takeoff maneuver (fig. 4 illustrates an aircraft which inherently meets the dimensions specified).
- Regarding Claim 13. Pinto as modified discloses the aerial vehicle as in claim 12 wherein the set of rotor assemblies (52) is constructed and arranged to fly the aerial vehicle (20) at a horizontal speed of at least 50 miles per hour while the aerial vehicle (20) carries the fixed-wing UAV (100) during a release-in-flight maneuver (in order for the system to operate as intended, the horizontal speed of the aerial vehicle and aircraft in flight must inherently exceed 50 miles per hour as without such a speed, the fixed wing aircraft would not be able to continue horizontal flight upon release).
- Regarding Claim 14. Pinto as modified discloses the aerial vehicle as in claim 13 wherein the set of rotor assemblies (52) includes at least four rotor assemblies (fig. 1 illustrates four rotor assemblies), each rotor assembly (52) being constructed and arranged to provide at least 100 pounds of lift to during the vertical takeoff maneuver (for the system to lift the fixed wing aircraft as illustrated, the rotor systems must inherently provide at least 100 pounds of lift).
- Regarding Claim 15. Pinto discloses a method of operating an aerial vehicle (20), comprising: 
capturing a fixed-wing aircraft (100) while the aerial vehicle (20) and the fixed-wing aircraft (100) are concurrently in horizontal flight (“capture the fixed-wing aircraft in flight” [0051]), the aerial vehicle (20) including a set of rotors (52) that provides thrust in a horizontal direction (inherent to allow the aerial vehicle of Pinto to capture a moving fixed-wing aircraft); 
while the fixed-wing aircraft (100) remains captured by the aerial vehicle (20), transitioning from horizontal flight to hovering flight (“can then be transported to a landing spot” [0056]); and 
after transitioning from horizontal flight to hovering flight, performing a vertical landing maneuver to land the aerial vehicle (20) while the fixed-wing aircraft (100) remains captured by the aerial vehicle (20, “upon landing the fixed wing aircraft, the capture-and-release aircraft can release the fixed-wing aircraft” [0056]). Pinto does not disclose a set of wing surfaces that provides lift when the set of rotors provides thrust in a horizontal direction.
However, Rashev discloses a similar aerial vehicle (fig. 1-9, “flying multi-purpose aircraft carrier (FMPAC)” [abstract]) comprising a set of wing surfaces (5a/b) that provides lift when the set of rotors (8a/b) provides thrust in a horizontal direction (inherently, the wing surfaces of Rashev meet the intended use of providing lift while the rotors move the aerial vehicle in the horizontal direction as the wing surfaces comprise airfoil shapes).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aerial vehicle of Pinto to incorporate the set of fixed wings to provide lift during horizontal flight as disclosed by Rashev to allow for the engine size of Pinto to be optimized for VTOL operations and to save fuel and cost by requiring less power during horizontal flight operations, due to the lift provided by the wing surfaces supplanting the lift requirements of the engines.
- Regarding Claim 16. Pinto as modified discloses the method as in claim 15, further comprising: 
performing a vertical takeoff maneuver (“assist the fixed-wing aircraft to take off” [0057]) in which the aerial vehicle (20) carries the fixed-wing aircraft (100) while achieving vertical flight (“take off bearing the load of the fixed-wing aircraft for ascent” [0057]); 
transitioning from vertical flight to horizontal flight while the aerial vehicle (20) continues carrying the fixed-wing aircraft (100, “accelerates the fixed-wing aircraft in a forward direction or begins accelerating forward while continuing to ascend as is needed in that situation” [0057]); and 
releasing the fixed-wing aircraft (100) while in horizontal flight to enable the fixed-wing aircraft (100) to fly horizontally upon release (“continues until... minimum flying speed of the fixed-wing aircraft” [0057]).
- Regarding Claim 17. Pinto discloses a fixed-wing aircraft (100, fig. 4), comprising: 
a fixed-wing structure (fig. 4 illustrates the structure of the aircraft) constructed and arranged to carry a payload (fig. 4 illustrates the aircraft as a passenger aircraft); 
an aircraft propulsion system coupled with the fixed-wing structure (fig. 4 illustrates two fuselage mounted turbine engines); and 
an engagement section (112) coupled with the fixed-wing structure (fig. 4 illustrates the engagement section/anchors coupled to the fixed wing structure), the engagement section (112) being constructed and arranged to engage with an aerial vehicle (20, fig. 8-9 illustrate the arrangement) while the fixed-wing aircraft (100) is propelled by the aircraft propulsion system during flight (“capture the fixed-wing aircraft in flight’ [0051]), the aerial vehicle (20) including a set of rotors (52), in combination with the fixed-wing structure (illustrated by fig. 4). Pinto does not disclose a set of wing surfaces that provides lift when the set of rotors provides thrust in a horizontal direction.
However, Rashev discloses a similar aerial vehicle (fig. 1-9, “flying multi-purpose aircraft carrier (FMPAC)” [abstract]) comprising a set of wing surfaces (5a/b) that provides lift when the set of rotors (8a/b) provides thrust in a horizontal direction (inherently, the wing surfaces of Rashev meet the intended use of providing lift while the rotors move the aerial vehicle in the horizontal direction as the wing surfaces comprise airfoil shapes).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aerial vehicle of Pinto to incorporate the set of fixed wings to provide lift during horizontal flight as disclosed by Rashev to allow for the engine size of Pinto to be optimized for VTOL operations and to save fuel and cost by requiring less power during horizontal flight operations, due to the lift provided by the wing surfaces supplanting the lift requirements of the engines.
- Regarding Claim 18. Pinto discloses a method of operating a fixed-wing aircraft (100), comprising: 
flying horizontally in an independent manner while carrying a payload (inherent for the system); 
after flying horizontally in the independent manner, establishing formation flight with an aerial vehicle (20, see [0051]-[0056]), the aerial vehicle (20) including a set of rotors (52), in combination with a fixed wing structure of the fixed wing aircraft (fig. 4 illustrates the structure of the fixed wing aircraft); and 
while in formation flight with the aerial vehicle (20), engaging with the aerial vehicle (20) to enable the aerial vehicle (20) to carry the fixed-wing aircraft (100) and land vertically while carrying the fixed-wing aircraft (100, “upon landing the fixed wing aircraft, the capture-and-release aircraft can release the fixed-wing aircraft” [0056]). Pinto does not disclose a set of wing surfaces that provides lift when the set of rotors provides thrust in a horizontal direction.
However, Rashev discloses a similar aerial vehicle (fig. 1-9, “flying multi-purpose aircraft carrier (FMPAC)” [abstract]) comprising a set of wing surfaces (5a/b) that provides lift when the set of rotors (8a/b) provides thrust in a horizontal direction (inherently, the wing surfaces of Rashev meet the intended use of providing lift while the rotors move the aerial vehicle in the horizontal direction, as the wings surfaces comprise airfoil shapes).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aerial vehicle of Pinto to incorporate the set of fixed wings to provide lift during horizontal flight as disclosed by Rashev to allow for the engine size of Pinto to be optimized for VTOL operations and to save fuel and cost by requiring less power during horizontal flight operations, due to the lift provided by the wing surfaces supplanting the lift requirements of the engines.
- Regarding Claim 19. Pinto as modified discloses the method as in claim 18, further comprising: 
prior to flying horizontally in the independent manner, taking off vertically while being carried by the aerial vehicle (20, “take off bearing the load of the fixed-wing aircraft for ascent” [0057]); 
after taking off vertically, transitioning from vertical flight to horizontal flight while being carried by the aerial vehicle (20, “accelerates the fixed-wing aircraft in a forward direction or begins accelerating forward while continuing to ascend as is needed in that situation” [0057]); and 
detaching from the aerial vehicle (20) while in horizontal flight to achieve independent horizontal flight (“continues until... minimum flying speed of the fixed-wing aircraft” [0057]).
- Regarding Claim 20. Pinto discloses a multivehicle system (fig. 8-9), comprising: 
a fixed-wing aircraft (100) and an aerial vehicle (20) which is separate from the fixed-wing aircraft (100); the fixed-wing aircraft (100) including: 
a fixed-wing structure (fig. 4 illustrates the structure of the aircraft) constructed and arranged to carry a payload (fig. 4 illustrates the aircraft as a passenger aircraft), an aircraft propulsion system coupled with the fixed-wing structure (fig. 4 illustrates two fuselage mounted turbine engines), and an engagement section (112) coupled with the fixed-wing structure (fig. 4 illustrates the engagement section/anchors coupled to the fixed wing structure), the engagement section (112) being constructed and arranged to engage with an aerial vehicle (20, fig. 8-9 illustrate the arrangement) while the fixed-wing aircraft (100) is propelled by the aircraft propulsion system during flight (“capture the fixed-wing aircraft in flight’ [0051]); 
the aerial vehicle including: 
a frame (24), an aircraft interface (60) coupled with the frame (24, fig. 2 illustrates the coupling), the aircraft interface (60) being constructed and arranged to physically interface with the fixed-wing aircraft (100, fig. 8-9 illustrate the interface), a set of rotor assemblies (52) coupled with the frame (24, fig. 1-2 illustrate the coupling), and a controller (58) supported by the frame (24), the controller (58) being constructed and arranged to operate the set of rotor assemblies (52) to provide the VTOL capabilities (“enabling take-off and landing using a reduced ground area” [0032]) while the aircraft interface (60) physically interfaces with the fixed-wing aircraft (100, illustrated by fig. 8-9). Pinto does not disclose a set of wing surfaces that provides lift when the set of rotors provides thrust in a horizontal direction.
However, Rashev discloses a similar aerial vehicle (fig. 1-9, “flying multi-purpose aircraft carrier (FMPAC)” [abstract]) comprising a set of wing surfaces (5a/b) that provides lift when the set of rotors (8a/b) provides thrust in a horizontal direction (inherently, the wing surfaces of Rashev meet the intended use of providing lift while the rotors move the aerial vehicle in the horizontal direction, as the wings surfaces comprise airfoil shapes).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aerial vehicle of Pinto to incorporate the set of fixed wings to provide lift during horizontal flight as disclosed by Rashev to allow for the engine size of Pinto to be optimized for VTOL operations and to save fuel and cost by requiring less power during horizontal flight operations, due to the lift provided by the wing surfaces supplanting the lift requirements of the engines.
- Regarding Claim 21. Pinto as modified discloses the aerial vehicle as in claim 1, wherein the aircraft (100) includes:
a fixed-wing structure (104) constructed and arranged to provide lift to the aircraft (100) during horizontal flight (inherently required). Rashev further discloses wherein the set of wing surfaces (5a/b) of the aerial vehicle (FMPAC) in tandem with the fixed-wing structure of the aircraft (CA, the figures illustrate the CA as a fixed-wing aircraft) are constructed and arranged to provide lift while the aircraft (CA) resides above the aerial vehicle (FMPAC) and the aerial vehicle (FMPAC) resides below the aircraft during horizontal flight (fig. 1-9 illustrate the arrangement with the aerial vehicle below the fixed-wing aircraft).
- Regarding Claim 22. Pinto as modified discloses the aerial vehicle as in claim 21. Rashev further discloses wherein an aircraft capturing portion (55, “arrester arrow” column 10 lines 1-2) of the aircraft interface (4) is constructed and arranged to extend upwardly from the set of wing surfaces (4 and 5a/b, the arrester arrow extends upwardly from the wing surfaces as illustrated) to capture the aircraft (CA) while the aerial vehicle (FMPAC) and the aircraft (CA) fly a predefined distance apart from each other during horizontal flight (the arrester arrow is a predefined distance above the wing/runway surface allowing for the capture while the two platforms fly a predefined distance apart during horizontal flight).
- Regarding Claim 23. Pinto as modified discloses the aerial vehicle as in claim 22. Rashev further discloses a retractable set of stanchions (29, “downlock units” column 7 line 11, the downlock units can be moved around the runway/frame as desired allowing for them to be considered retractable, see column 7 lines 20-44) coupled with the frame (fig. 7 illustrates the stanchions coupled to the frame), the retractable set of stanchions (29) being constructed and arranged to extend upwardly (the downlock units further include “guiding plates” column 8 line 30; which extend upwardly to guide the wheels into place) from the aerial vehicle (FMPAC) to support the aircraft (CA) from below when the aerial vehicle (FMPAC) is connected with the aircraft (the downlock units in conjunction with the frame/runway support the aircraft), and retract within the aerial vehicle (FMPAC) when the aerial vehicle is disconnected from the aircraft (CA, “unlocked positions” column 9 lines 41-42).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pinto in view of Carmack et al. (US 10,173,777).
- Regarding Claim 3. Pinto as modified discloses the aerial vehicle as in claim 2 with the hold/release assembly (68), frame (24) and controller (58).  Pinto does not disclose a set of electromagnets coupled with the frame, the set of electromagnets being constructed and arranged to control attraction of the aircraft to the frame.
However, Carmack discloses a similar aerial vehicle (100 fig. 1-2) with a hold/release assembly comprising a set of electromagnets coupled with the frame (“electromagnet” column 5 line 35), the set of electromagnets being constructed and arranged to control attraction of the aircraft to the frame (see col. 5 lines 31-46).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hold/release assembly of Pinto to incorporate the electromagnets of Carmack as the substitution of electromagnets for the hold/release assembly of Pinto is a matter of choice for one of ordinary skill in the art, as the alternatives function in similar manners.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pinto in view of Wang et al. (CN 106882386).
- Regarding Claim 4. Pinto as modified discloses the aerial vehicle as in claim 2 with the hold/release assembly (68), frame (24) and controller (58).  Pinto does not disclose a set of suction devices coupled with the frame, the set of suction devices being constructed and arranged to control drawing of the aircraft to the frame.
However, Wang discloses a similar aerial vehicle (fig. 1) with a hold/release assembly comprising a set of suction devices (100) coupled with the frame (fig. 2 illustrates the connection), the set of suction devices (100) being constructed and arranged to control drawing of the aircraft (21) to the frame (fig. 2 illustrates the connection).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hold/release assembly of Pinto to incorporate the suction devices of Wang as the substitution of suction devices for the hold/release assembly of Pinto is a matter of choice for one of ordinary skill in the art, as the alternatives function in similar manners.
Response to Arguments
Applicant's arguments, see pages 9-11, filed 1 June 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments that the amendments to the independent claims overcome the existing prior art, the Rashev reference has been introduced to teach the use of a set of wing surfaces to provide lift during horizontal flight powered by the set of rotors.  As such, the applicant’s arguments are now moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        13 June 2022